Mr. Justice Fisher
delivered the opinion of the court.
The appellee filed his bill in the vice-chancery court at Natchez, against the appellants, Allin G. Bowen, Thomas Freeland and others, for the purpose of subjecting a certain tract of land, in the possession of Francis and Jabish Griffing, to the payment of a judgment which he recovered at the November term, 1847, of the circuit court of Adams county, against the said Bowen, for the sum of four thousand and thirty-six dollars; and also for the purpose of subjecting said land to the payment of a note made by the said Bowen to the appellee, for the sum of one thousand three hundred and seventy-three dollars and thirty-eight cents.
The bill alleges, that Freeland purchased the land in 1842, at a sale thereof by the sheriff of Claiborne county, under certain executions against Bowen, and that by virtue of a subsequent agreement he covenanted to convey said land to Bowen. Freeland made no answer to the bill, and it was, as to him and all the other defendants, except the appellants, Francis and Jabish Griffing, taken for confessed.
The vice-chancellor made a decree according to the prayer of' the bill, subjecting said land to the judgment and note already described. From which the said Griffings have alone appealed.
They claim title to the land by virtue of a purchase made by Jabish Griffing, at a sale made by Richard M. Moore on the 15th day of January, 1844, then late tax collector of Claiborne *176county. Their deed shows, that the land was sold for the purpose of paying the taxes assessed thereon for the years 1841 and 1842 against the said Bowen. The deposition of Moore shows, that he paid the taxes to the auditor long before the sale, and that Bowen was not returned as a delinquent. It also shows, that he was not in office on the day of sale.
The mere statement of the case is sufficient to show, that the sale was a nullity. The statute of the 26th of July, 1843, provided, that the office of tax collector, from and after the first day of November then next, should be abolished, and from and after that time, all the duties required by law of the tax collectors should be performed by the sheriffs of the several counties. Laws of 1843, p. 43, § 7. Under this law, the duties of Moore, as tax collector, ceased on the first day of November, 1843. After that day he had neither power to receive taxes from any person, or to resort to any of the remedies given by law to coerce payment. His sale was, therefore, void, and his deed conferred on the purchaser no title whatever.
But leaving out of view the plain provisions of the act of 1843, abolishing the office of the tax collector, there are other objections equally fatal, which may be urged against the sale. The power of a tax collector to sell land in any case, is special, and limited by the end to be accomplished. This end is to coerce the delinquent to pay the taxes which have been assessed against him. Power is, therefore, given by the law to the collector, to compel payment by a sale of the property of the delinquent. This power only exists so long as the party is in default in performing his duty to the government, and can only be exercised by the collector while he is a disinterested party, pursuing the remedy in behalf of the government. Hence, when the taxes have been paid, immaterial by whom, the State is satisfied, and the power of sale, which was given only for the purpose of coercing payment, no longer exists. In the present case, the taxes were paid by Moore long before the sale, and in consequence of this payment he did not report Bowen as a delinquent. It is manifest, that the land was not sold for the purpose of collecting any taxes due by Bowen to the State or *177county, but only to reimburse Moore the money which he had advanced. If it be contended, that he had power to sell for this purpose, then it must be shown, to sustain the proposition, that on payment of the taxes be'was subrogated to the rights and remedies of the State against delinquent tax payers. Nothing can be found in either the letter or policy of the law, giving countenance to this position.
Thus viewing the question, we are of opinion, that the deed under which the appellants’ claim is void, and gives them no title whatever to the land in controversy.
The other objections urged by the counsel for the appellants against the decree, cannot avail them. We might, perhaps, consider them sufficient to reverse the decree, if made by Bowen, who alone can be affected by the irregularities. But he is content with the decree, and is not a party to the appeal. If the appellants had shown any right or title' to the land in controversy, then they could object to the decree, so far as it interfered with their rights in this respect. But having shown no such right, they are not in a situation to complain.
Decree affirmed.